Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20130057269 in view of Kim “Effects of surface fluorination of TiO2 on photocatalytic oxidation of gaseous acetaldehyde”.
Regarding claim 1, 4-5, and 7-8, KR ‘269 teaches a process of making a photocatalyst filter of titanium oxide (Abstract). The filter is made by a process of anodizing a titanium metal followed by heat treatment (Claims).
KR ‘269 does not expressly state that the titanium dioxide structure is reacted in an acidic fluorine-containing solution.
Kim teaches an analogous technology of making titanium oxide photocatalyst, wherein the catalyst is treated an acidic solution of sodium fluoride (Catalyst Preparation). Kim teaches that the treatment of the sodium fluoride improves the adsorption capacity of the catalyst composition (Results and Discussion).
At the time of invention, it would have been obvious to the person having ordinary skill in the art to perform the process of KR ‘269 including a step of treating with an acid sodium fluoride solution in view of Kim. The suggestion or motivation for doing so would have been to improve the adsorption capacity of the catalytic composition (Kim, Results and Conclusions).
Regarding claim 2-3, Kim teaches that the pH of the acidic fluorine solution may be 3.5 (Catalyst Preparation).
Regarding claim 6, the sodium fluoride treatment step in Kim may occur for 30 min (Catalyst Preparation)
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731